Citation Nr: 0006730	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-12 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bowel disorder, 
claimed as due to an undiagnosed illness contracted as a 
result of service in the Southwest Area theater of operations 
during the Persian Gulf War. 


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1988 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Nashville, Tennessee, which denied 
entitlement to the benefit sought on appeal.  The Board notes 
that during the pendency of this appeal, the custody of this 
case was transferred to the RO in Winston-Salem, North 
Carolina.


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War, from 
October 1990 to December 1990, and from February 1991 to 
April 1991. 

2.  The veteran is not shown to manifest an undiagnosed 
illness, to a degree of 10 percent or more, related to his 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.


CONCLUSION OF LAW

The veteran's bowel disorder was not incurred as a result of 
active duty service, to include participation in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1131, 5107, 1117 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for an undiagnosed illness, 
claimed as a bowel disorder incurred as a result of service 
in the Persian Gulf War, is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a).

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Furthermore, service connection may 
also be established for a veteran who exhibits objective 
indications of a chronic disability resulting from an 
undiagnosed illness, which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf war, or to a degree of 10 percent or 
more not later than December 31, 2001.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 U.S.C.A. § 1117 (West 1991); 
38 C.F.R. § 3.317 (1999).

The veteran's service medical records (SMRs) includes a 
September 1991 treatment record indicating the veteran 
complained of diarrhea since service in Saudi Arabia.  There 
is also an October 1991 medical screening record concerning 
the veteran's deployment to the Southwest Asia theater of 
operations during the Persian Gulf, in which the veteran 
denied experiencing diarrhea or vomiting while deployed.  
Although the veteran did check "yes" to the question of 
whether he had experienced "[a]n injury of any other type," 
he also checked "no" to the question whether he has 
experienced "[a]n illness not described above."  The 
veteran's October 1991 separation examination report did not 
note any signs or symptoms involving the gastrointestinal 
system.

A March 1992 VA general medical examination report found the 
veteran's digestive system and rectum to be normal.    

A November 1993 VA consultation report stated that the 
veteran complained of suffering from chronic loose stools 
since service in the Persian Gulf War.  Stool studies were 
negative for parasites or other abnormalities.  Physical 
examination was noted to be essentially unremarkable.

A May 1994 VA colon barium enema report, and June 1994 upper 
gastrointestinal and small bowel radiology report, were 
normal. 


An October 1994 VA intestines and stomach examination report 
recounted the veteran's complaints of having loose bowel 
movements, which occasionally occurred more than once a day, 
and was accompanied by occasional slight discomfort in the 
upper right quadrant of the abdomen.  Abdomen and digital 
rectal examinations were normal.  There was normal, well-
formed stool in the rectal ampulla.  The diagnosis was a 
history of loose stools daily, occasionally twice a day, with 
a normal examination and no evidence of disease.  

A January 1996 VA consultation report notes the veteran's 
history of having diarrhea since Persian Gulf War service.  
The impression was diarrhea.  

A March 1996 VA treatment record noted the veteran continued 
to complain of liquid diarrhea.  The assessment was irritable 
bowel syndrome.  Follow-up VA treatment records in June 1996 
and December 1996 continued to note the veteran's complaints 
of loose stools, with some abdominal pain, but that the 
veteran was otherwise in stable condition.

A June 1997 VA treatment record reports that the veteran 
complained of chronic loose bowel movements since March 1991.  
On examination, there was tenderness, but stool studies were 
negative.  A July 1997 flexible sigmoidoscopy (endoscopy) 
report was normal. 

An October 1997 VA treatment record stated an assessment of 
functional bowel disorder.  A follow-up November 1997 VA 
gastrointestinal clinical consultation report noted a 
provisional diagnosis of functional bowel disorder, and 
referred the veteran to psychiatry for evaluation of the 
effect of emotional or behavioral factors that may have been 
exacerbating his symptoms.  A March 1998 psychological 
consultation did not find any psychiatric problem that would 
contribute to the veteran's gastrointestinal disorder.

The remaining evidence consists the veteran's variously dated 
written contentions and the lay statements of various 
acquaintances.  The veteran contends that he suffers from a 
significant disability of the bowels manifested by chronic 
and uncontrollable loose stools, sometimes associated with 
abdominal pain and gas, since his service in the Persian Gulf 
War's Southwest Area theater of operations in March 1991.  
The veteran maintains that the cause of these symptoms is an 
undiagnosed illness, possibly caused by some toxic agent he 
was exposed to during service, and that any specific 
diagnoses entered into the medical record with regard to his 
symptoms do not represent bone fide diagnoses.  The veteran 
also contends that he is entitled to undergo certain tests he 
requested, but that these tests were not performed.  Along 
with his written statements, the veteran has submitted 
several informational documents that generally and briefly 
discuss certain aspects concerning the ill health certain 
Persian Gulf War veteran's.  The lay statements of 
acquaintances serve to support the veteran's central 
contention that he contracted an undiagnosed illness in 
service.

As noted earlier, in accordance with 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, service connection may be granted only for 
certain objectively manifested undiagnosed disabilities 
attributed to Southwest Asia service during the Persian Gulf 
War.  Among these are gastrointestinal signs or symptoms.  
38 C.F.R. § 3.317(b)(10).  

The evidence of record shows that since 1993, the veteran has 
consistently complained of a chronic bowel disability - 
characterized by chronic and uncontrollable loose stools, 
with secondary abdominal pain and discomfort - attributable 
to service in Persian Gulf War during March 1991.  Although a 
single medical record objectively reported tenderness of the 
abdomen, none of the remaining medical evidence objectively 
confirms that the veteran suffers from loose stools, or any 
other gastrointestinal signs or symptoms.  Indeed, contrary 
to the veteran's complaints, an October 1994 VA examination 
report stated that there was normal, well-formed stool in the 
rectal ampulla.  Moreover, the record indicates that stool 
samples were taken for laboratory analysis numerous times, 
that the results were always negative, and the stool for such 
samples was never described as loose.  The Board further 
observes that when diagnoses were entered into the medical 
record, such as for diarrhea or irritable bowel syndrome, 
such diagnoses appear to be based on history rather than by 
objective medical confirmation.  The Board notes that the 
United States Court of Appeals for Veterans claims (Court) 
has held that a bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995). 

However, considering the evidence in the light most favorable 
to the veteran, and supposing that his symptoms are 
considered to have been objectively confirmed or observed, 
such symptoms have been associated with irritable bowel 
syndrome, which is a known diagnosis.  The veteran is 
certainly competent to state whether he has diarrhea but, 
being a layman, he is not competent to give an opinion 
regarding medical causation or the diagnosis of the 
underlying condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Since the veteran has been diagnosed with a  
specific disability manifested by diarrhea, and considering 
the fact that the medical evidence does not show that the 
veteran otherwise exhibits objectively confirmed diarrhea to 
a degree of 10 percent or more (see 38 C.F.R. § 4.114, Code 
7319), the Board must conclude that service connection for a 
bowel disorder manifested by diarrhea under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.  

In reaching this decision, the Board has considered the 
veteran's written statements and the statements of his 
acquaintances.  However, again, as laypersons, the veteran 
and his acquaintances are not competent to offer opinions 
concerning a medical diagnosis, or the causation thereof.  
Espiritu, supra. 

The Board has also considered the veteran's contention that 
he should have been afforded additional specified tests to 
better determine the cause and nature of the veteran's bowel 
disorder.  However, the Board notes that the VA examiner's 
have, over the course of years, undertaken various tests to 
evaluate the veteran's reported symptoms, and have determined 
that further testing is unwarranted.  The determination of 
whether additional tests are warranted are in the purview of 
the medical professionals and not the veteran.  The veteran 
is not precluded from requesting that these tests be done in 
the private sector.

Finally, as a state of equipoise of the positive evidence and 
the negative evidence does not exist, the benefit-of-the-
doubt doctrine outlined in 38 U.S.C.A. § 5107(b) and Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), does not apply in this 
case. 


ORDER

Service connection for a bowel disorder, claimed as due to an 
undiagnosed illness contracted as a result of service in the 
Persian Gulf War, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

